DETAILED ACTION
This Non Final Office Action is in response to Application filed on 12/19/2019.
Claims 1-17 and 19-20 filed on 12/19/2019 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/19/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 12/19/2019 are attached to the instant Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et. al., “H-SVM: Hardware-Assisted Secure Virtual Machines under a Vulnerable Hypervisor”, IEEE TRANSACTIONS ON COMPUTERS, VOL. 64, .

	Regarding claim 1 (Original), Jin teaches apparatus for processing data (Jin Figure 3(b) illustrating a system and operation for processing data on virtual machines (VMs), hypervisor and HSVM) comprising: 
memory access circuitry to enforce ownership rights of a plurality of memory regions within a first memory (Jin Figure 3(b) H-SVM isolate memory regions for VMs, where the H-SVM enforces ownership by maintaining data structures in a protected region, including page ownership table, etc. as disclosed in Page 2835 Col. 2 line 42-55),
a given memory region among said plurality of memory regions having a given owning process specified from among a plurality of processes, said given owning process having exclusive rights to control access to given owned data stored within said given memory region (Jin Page 2833 Col. 2 line 15-18 “A hypervisor determines a set of memory pages to be allocated for a VM, and maintains a mapping table from guest-physical to machine address (nested page table (NPT)) for each VM.”, Page 2835 Col. 2 line 41-56 “H-SVM maintains several data structures, including VM context information, nested page tables, and a page ownership table, in the protected memory region. The VM context information contains various states such as the address of the top-level nested page table, and an encryption key created for the VM. The VM context information is similar to the VMCB in the AMD-V architecture. The page ownership table tracks the owner of each physical memory page, and thus the number of entries is as large as the number of physical memory pages in the system. Each entry, corresponding to a physical page, records the ownership of the page. A VM, hypervisor, or H-SVM itself can be the owner of a page. If H-SVM is the owner of a page, the page is used for the protected memory area. The page ownership table is used to verify whether a page map request from the hypervisor is valid or not.” Page 2837 line 52-57 “Guest VMs or the hypervisor can request H-SVM to update the DMA protection status of memory pages owned by them. H-SVM must allow the change of the protection status, only when the requesting VM or hypervisor owns the corresponding page by checking the page ownership table.”, where pages associated with VM, correspond to memory region associated with a process, having ownership control of the owned data pages); 
wherein said memory access circuitry is responsive to a first export command for said given memory region received from a first export command source to perform a first export operation to encrypt said given owned data to form given encrypted data and to store said given encrypted data in a second memory (Jin discloses in Page 2836 Col. 2 line 47-52 the exporting/swapping of memory pages and files to a disk, where the pages and files are to be encrypted to preserve confidentiality, as disclosed in Page 2836 Col. 1 line 40-41 “H-SVM also creates a per-VM encryption key, which will be used for page swap requested by the hypervisor.” Page 2837 Col. 1 line 4-9, Page 2838 Col.1 line 30-47 and Col. 2 line 1-2 and 30-36, where the operation that performs swapping operation is based on a command source to perform the operation); and 
(Jin discloses in Page 2836 Col. 2 line 47-52 the exporting/swapping of memory pages and files to a disk “systems, both guest OSes and the hypervisor can swap out memory pages to disks” and further disclosed in Page 2838 Col.1 line 46-47 and Col. 2 line 1-2 and 30-36, where there are a number of VMs exporting/swapping of memory pages).
While Jin discloses the aforementioned limitations, however, Jin does not disclose the below limitations where command sources have different priority hierarchy to export/transfer data as described below. Emphasis in italic.
wherein said memory access circuitry is responsive to a first export command for said given memory region received from a first export command source to perform a first export operation in a second memory while said first export operation is being performed to determine whether said second export command source has higher priority position within a control hierarchy than said first export command source and, when said second export command source has a higher priority, to interrupt said first export operation and to perform a second export operation specified by said second export command, and when said second export command source has a lower priority, to continue to perform said first export operation and to block performing of said second export operation (Minami discloses that when a second source is issuing a command, to a memory control apparatus, for data transfer/export, while the memory control apparatus is performing a data transfer based on previously issued command from a first source, the memory control apparatus determines whether the second source has higher priority, and if so, then the memory control interrupts the data transfer pertaining to the first source request, where it’s resumed only after completion of the data transfer pertaining to the higher priority source, [0035] “Another memory control apparatus according to the present invention comprises storage means for storing read data as a result of access to a memory in accordance with read requests from a plurality of request sources, and transfer means for transferring the read data from the storage means in an order corresponding to priority set for the plurality of request sources.”, [0170] “The processor 901 will be referred to as master 1, the printer controller 906 as master 2, and the memory controller 902 as a slave hereinafter.”, [0171] “…master 2 is given higher priority over master 1…The priority may permanently set in advance or dynamically designated at the time of execution.”, [0180] “During this time, the memory controller 902 issues a read command to the memory 904 again in cycle-8 to process subsequent 8 beat access (32 bits.times.8=256 bits) from master 2. On the memory bus, 64 bits.times.4 beat transfer is done following the preceding transfer (cycle-12 to cycle-15). Master 2 has higher priority over master 1. Hence, when the first read data is read out in cycle-12, the memory controller 902 interrupts read return to master 1 and returns read data to master 2 from cycle-13. When all 8 beat read return to master 2 is ended, the memory controller 902 resumes read return to master 1 from cycle-21…read data as a result of access to the memory 904 in accordance with read requests from a plurality of request sources (masters 1 and 2) is stored in the read data buffer 704. The read data from the read buffer 704 is transferred in an order corresponding to the priority set for the plurality of request sources (masters 1 and 2). Received read requests are sequentially stored in the command queue 702. The memory 904 is accessed by extracting a command from the command queue 702 while avoiding bank conflict.”, where the interruption is only performed, i.e. conditional, when the subsequent request from the second requesting source, i.e. Master 2, has higher priority, i.e. if it has lower priority, then interruption will not be performed, i.e. blocked, which indicates that Master 1 and Master 2 have priority hierarchy, where transfer of data from one storage to another storage corresponds to exporting data, further described in claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teaching of Minami to utilize the above feature, with the motivation of reducing memory access latency of a master with high priority, as recognized by (Minami [0182]).

Claims 19 and 20 are directed to a method and non-transitory storage medium, respectively, associated with the apparatus claimed in claim 1. Claims 19 and 20 are similar in scope to claim 1, and are therefore rejected with the same rationale and motivation as claim 1.

Regarding claim 3 (Original), Jin in view of Minami teaches apparatus as claimed in claim 1, 
[privilege levels within a hierarchy of privilege levels independent of] said ownership rights (Jin discloses virtual machine processes (VMs) owning page memory data Page 2835 Col. 2 line 41-56 “H-SVM maintains several data structures, including VM context information, nested page tables, and a page ownership table, in the protected memory region. The VM context information contains various states such as the address of the top-level nested page table, and an encryption key created for the VM. The VM context information is similar to the VMCB in the AMD-V architecture. The page ownership table tracks the owner of each physical memory page, and thus the number of entries is as large as the number of physical memory pages in the system. Each entry, corresponding to a physical page, records the ownership of the page. A VM, hypervisor, or H-SVM itself can be the owner of a page. If H-SVM is the owner of a page, the page is used for the protected memory area. The page ownership table is used to verify whether a page map request from the hypervisor is valid or not.” Page 2837 line 52-57 “Guest VMs or the hypervisor can request H-SVM to update the DMA protection status of memory pages owned by them. H-SVM must allow the change of the protection status, only when the requesting VM or hypervisor owns the corresponding page by checking the page ownership table.”).  
While Jin discloses virtual machines owning their corresponding data pages, however Jin does not explicitly disclose that there are privilege levels within a hierarchy of privilege levels among the VMs.
privilege levels within a hierarchy of privilege levels (Minami discloses privileges between processors processing data, where the Master 2 process has higher priority/privilege to process the data over the master 1 privilege as described above in [0035, 0170-0171, 0180], where ownership of various processes described by Jin is independent of which process has higher priority/privilege to perform the task first).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teaching of Minami to utilize the above feature, with the motivation of reducing memory access latency of a master with high priority, as recognized by (Minami [0182]).

Regarding claim 4 (Original), Jin in view of Minami teaches apparatus as claimed in claim 3, 
Jin does not disclose the below limitation.
Minami discloses wherein said control hierarchy corresponds to said hierarchy of privilege levels (Minami discloses hierarchy of privilege/priority level among master processes, as disclosed between Master 1 and Master 2 in [0035, 0170-0171, 0180]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teaching of Minami to utilize the above feature, with the motivation of reducing memory access latency of a master with high priority, as recognized by (Minami [0182]).

Regarding claim 5 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in claims 1, wherein said first export operation comprises forming first metadata specifying one or more characteristics of said given owned data and storing said first metadata within a metadata memory region of said first memory that is private to said memory access circuitry so as to be accessible to said memory access circuitry and to be inaccessible to said plurality of processes (Jin Page 2835 Col. 2 line 36-41 “The nested page tables of all VMs are stored in protected memory pages. The protected memory region is just part of the physical memory, which is accessible only by H-SVM.”, Page 2858 Col. 2 line 36-41 “To maintain the integrity of swapped pages, H-SVM also must maintain the hashes of swapped-out pages in the protected memory region. When a page is swapped in, the page is first decrypted, and its hash is calculated. The hash value of the swap-in page must be compared to the stored value for integrity checking.”, hash corresponds to characteristics of owned data stored in protected region corresponding to the metadata memory region).  

Regarding claim 6 (Original), Jin in view of Minami teaches apparatus as claimed in claim 5, wherein a memory region accessible to said plurality of processes is registered under software control as said metadata memory region to become inaccessible to said plurality of processes (Jin Page 2836 Col. 2 line 37-41 and 54-55 “The nested page tables of all VMs are stored in protected memory pages. The protected memory region is just part of the physical memory, which is accessible only by H-SVM…If H-SVM is the owner of a page, the page is used for the protected memory area.”, Page 2841 Col. 1 line 8-20 “Protecting the SMI handler. The first step in initializing H-SVMsmm is to ensure the protection of the SMI handler from the untrusted hypervisor with the highest privilege level. In the current SMM design, BIOS can lock the SMI handler by setting a bit in the MSR register, and even the hypervisor cannot modify the SMI handler. Setting SMRAM. The protected SMRAM is accessible only during the SMM execution, and the memory region must be set during the initialization. The modified BIOS allocates 64 MB memory to SMRAM, by updating E820 System Address Map to mark the SMRAM region as reserved area. This process prevents the hypervisor from accessing the SMRAM region.”, where the above process is performed by a program/algorithm,/software to perform the above operations).  

Regarding claim 7 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in (Jin Page 2858 Col. 2 line 36-41 discloses “hashes of swapped-out pages in the protected memory region”, where the metadata memory region is part of a memory/data structure tree illustrated in Figure 5, where the data structure is maintained and utilized by means of algorithm/software to perform the process disclosed in Page 2839 Col.1 line 1-21).  
Regarding claim 8 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in (Jin Page 2838 Col. 2 line 39-42 “When a page is swapped in, the page is first decrypted, and its hash is calculated. The hash value of the swap-in page must be compared to the stored value for integrity checking”, where swapping corresponding to exporting data from the perspective of one source and importing data from the perspective of the other source, the data imported/received from the perspective of the other source is initially encrypted as disclosed in e.g. Page 2836 Col. 1 line 40-41, therefore it is being decrypted and validated based on the hash value corresponding to the first metadata, and further described in Page 2839 Col. 1 line 18-21).

Regarding claim 12 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in claims 1, wherein access to said second memory storing said given encrypted data is outside control by said memory access circuitry (Jin Page 2838 Col. 1 line 47, Col. 2 line 1 “swapped files from a VM is stored in disks where H-SVM cannot directly control. Although the confidentiality can be guaranteed by encryption, the integrity of the stored states must be protected by an additional mechanism.”).  

Regarding claim 13 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in claims 1, 
wherein said first export operation overwrites said given owned data with values uncorrelated with said given owned data before said given memory region is made accessible to a process other than said given owning process (Jin discloses cleaning pages for confidentiality, where cleaning is performed by filling/writing zeros to the page as disclosed in Page 2835 Col. 2 line 20-29 “…If a physical memory page is deallocated from a VM, H-SVM cleans up the deallocated page by setting all the bytes to zeros.”, Page 282 Col. 1 line 43-45 “during the page unmap operation, the SMI handler must clean the free page by filling it with zero content”, once page cleaning is performed by a handler, the page becomes free to be available by another owner as further disclosed in Page 2841 Col. 2 line 29-38 and Page 2836 Col. 2 line 42-49, where written zeros are uncorrelated with any other data written, other than zeros, 
Consistent with specification of the instant application in Page 9 line 1-5, where writing zeros to the given memory).  

Regarding claim 14 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in claims 1, wherein said memory access circuitry changes ownership rights of said given memory region during said first export operation such that said given memory region is inaccessible to any of said plurality of processes during said first export operation (Jin Page 2836 Col. 2 line 53-56 “…in virtualized systems, the memory allocated for each VM can change dynamically. One of the most common techniques for dynamic VM memory management is a ballooning technique [33].”, Page 2839 Col. 1 line 22-26 “A possible vulnerability of supporting page swap by the hypervisor is that the consistency of pages can be violated. The malicious hypervisor can request a swap operation for a page while the page is being updated by the owning VM in another core. The swapped page may not have the latest updates. To prevent such integrity violation, H-SVM must block the execution of virtual cores for the VM during the swap operation.”).  

Regarding claim 15 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in claim 1, wherein said plurality of processes include an application program, a guest operating system program serving as part of a given guest virtual machine execution environment for said application program, and a hypervisor program serving to manage one or more guest virtual machine execution environments including said given guest virtual machine execution environment (Jin Figure 3 illustrates plurality of processes including a guest VMs, hypervisor managing VMs).  
Regarding claim 16 (Original), Jin in view of Minami teaches apparatus as claimed in claim 15, wherein said given owning process is a guest operating system and said ownership rights enforced by said memory access circuitry prevent access by said hypervisor program to said given owned data owned by said guest operating system (Jin Page 2838 line 5-7 “To support content-based sharing, H-SVM must help the hypervisor find pages with the same content, since the hypervisor cannot directly read the memory of guest VMs.”, where Jin addresses isolating the memory protection mechanism from the hypervisor that may be compromised/untrusted as illustrated in Figure 1 and further disclosed in Page 2835 line 6-13).  

Regarding claim 17 (Currently Amended), Jin in view of Minami teaches apparatus as claimed in claims 1, 
Jin does not disclose the below limitation.
Minami discloses wherein memory access circuitry resumes said first export operation after said second export operation is completed (Minami discloses that when a second source is issuing a command, to a memory control apparatus, for data transfer/export, while the memory control apparatus is performing a data transfer based on previously issued command from a first source, the memory control apparatus determines whether the second source has higher priority, and if so, then the memory control interrupts the data transfer pertaining to the first source request, where it’s resumed only after completion of the data transfer pertaining to the higher priority source, [0035] “Another memory control apparatus according to the present invention comprises storage means for storing read data as a result of access to a memory in accordance with read requests from a plurality of request sources, and transfer means for transferring the read data from the storage means in an order corresponding to priority set for the plurality of request sources.”, [0170] “The processor 901 will be referred to as master 1, the printer controller 906 as master 2, and the memory controller 902 as a slave hereinafter.”, [0171] “…master 2 is given higher priority over master 1…The priority may permanently set in advance or dynamically designated at the time of execution.”, [0180] “During this time, the memory controller 902 issues a read command to the memory 904 again in cycle-8 to process subsequent 8 beat access (32 bits.times.8=256 bits) from master 2. On the memory bus, 64 bits.times.4 beat transfer is done following the preceding transfer (cycle-12 to cycle-15). Master 2 has higher priority over master 1. Hence, when the first read data is read out in cycle-12, the memory controller 902 interrupts read return to master 1 and returns read data to master 2 from cycle-13. When all 8 beat read return to master 2 is ended, the memory controller 902 resumes read return to master 1 from cycle-21…read data as a result of access to the memory 904 in accordance with read requests from a plurality of request sources (masters 1 and 2) is stored in the read data buffer 704. The read data from the read buffer 704 is transferred in an order corresponding to the priority set for the plurality of request sources (masters 1 and 2). Received read requests are sequentially stored in the command queue 702. The memory 904 is accessed by extracting a command from the command queue 702 while avoiding bank conflict.”, where the interruption is only performed, i.e. conditional, when the subsequent request from the second requesting source, i.e. Master 2, has higher priority, i.e. if it has lower priority, then interruption will not be performed, which indicates that Master 1 and Master 2 have priority hierarchy, where transfer of data from one storage to another storage corresponds to exporting data, further described in claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin to incorporate the teaching of Minami to utilize the above feature, with the motivation of reducing memory access latency of a master with high priority, as recognized by (Minami [0182]).  

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et. al., “H-SVM: Hardware-Assisted Secure Virtual Machines under a Vulnerable Hypervisor”, IEEE TRANSACTIONS ON COMPUTERS, VOL. 64, NO. 10, OCTOBER 2015, hereinafter Jin in view of Minami (US 20100146156 A1), hereinafter Minami, and further in view of Xue et. al. (US 20170237682 A1), hereinafter Xue.

Regarding claim 2 (Original) Jin in view of Minami teaches apparatus as claimed in claim 1, 
While Jin in view of Minami discloses the aforementioned limitations, where Minami discloses two processes as described in claim 1 where the process with the higher priority can be construed as a parent process and the process with the lower 
Xue discloses wherein said plurality of processes comprises a hierarchy of processes including a parent process with at least one child process, said parent process having a higher priority position within said control hierarchy than said at least one child process (Xue [0024] “The operating system enforces resource limits on individual child processes, for example, by limiting the amount of memory a process may acquire and/or limiting the amount of CPU time that a process can consume. The operating system also runs the child processes with different priorities, so e.g., processes running customizations from higher-value customers may be able to acquire relatively more resources than those running customizations from lower-value customers, or customizations with stricter requirements on execution time may be run with a higher CPU time allocation than customizations that can take longer to execute without business impact. When a child process exceeds its resource limits, the child process can be terminated (by the operating system or by the parent process) or it can be allowed to continue executing with a lower priority.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin in view of Minami to incorporate the teaching of Xue to utilize the above feature, with the motivation of accommodating the child process when exceeding its resource limit, as recognized by (Xue [0024]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et. al., “H-SVM: Hardware-Assisted Secure Virtual Machines under a Vulnerable Hypervisor”, IEEE TRANSACTIONS ON COMPUTERS, VOL. 64, NO. 10, OCTOBER 2015, hereinafter Jin in view of Minami (US 20100146156 A1), hereinafter Minami and further in view of Sell (US 20160371496 A1), hereinafter Sell.

Regarding claim 9 (Currently Amended) Jin in view of Minami teaches apparatus as claimed in 
Jin in view of Minami discloses the aforementioned limitations, where Jin discloses the hash values, corresponding to the first metadata, for swapping, e.g. exporting, pages are stored in a data structure as illustrated in Figure 5, in a protected region, as disclosed in Page 2838 Col. 2 line 47-48, however, Jin in view of Minami do not explicitly disclose that the hash values are encrypted. Emphasis in italic.
Sell discloses wherein said memory access circuitry is responsive to an export command for said metadata memory region to encrypt said first metadata data to form encrypted metadata and to store said encrypted metadata in said second memory (Sell [0161] “hardware decrypts and re-encrypts each Protected Region's pages with the appropriate non-resident session key and an address-independent algorithm when swapping out to other storage, and the reverse when swapping in. Protected Region hardware and firmware can maintain SHA2 256-bit hashes of swapped out pages. The hashes include ID and version information. Protected Region hardware and firmware maintain the hashes in encrypted and integrity protected main memory or encrypted and signed when swapped out to other storage.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin in view of Minami teaches to incorporate the teaching of Sell to utilize the above feature, with the motivation of establish verification and integrity, as recognized by (Sell [0039]), utilizing a securely protected hash values.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et. al., “H-SVM: Hardware-Assisted Secure Virtual Machines under a Vulnerable Hypervisor”, IEEE TRANSACTIONS ON COMPUTERS, VOL. 64, NO. 10, OCTOBER 2015, hereinafter Jin in view of Minami (US 20100146156 A1), hereinafter Minami, Sell (US 20160371496 A1), hereinafter Sell, and further in view of Niu et. al. (CN 102024123 B), hereinafter Niu.

Regarding claim 10 (Original), Jin in view of Minami and Sell teaches apparatus as claimed in claim 9, 
Jin in view of Minami and Sell discloses the aforementioned limitations, where Jin discloses the hash values, corresponding to the first metadata, for swapping, e.g. exporting, pages are stored and restored in a data structure as illustrated in Figure 5, in a protected region, as disclosed in Page 2838 Col. 2 line 47-48, Sell further discloses encrypting hashes, which indicates that the encrypted hashes is subsequently explicitly disclose that the hash values are decrypted. Emphasis in italic.
Niu  discloses wherein said memory access circuitry is responsive to an import command for said encrypted metadata to perform an import operation to decrypt said encrypted metadata to form said first metadata and to restore said first metadata to said metadata memory region (Niu Abstract “receiving the imported mirror image of the virtual machine; extracting a data signature of the mirror image of the virtual machine; decrypting the data signature to obtain a hash value of the mirror image of the virtual machine; calculating the original hash value of the mirror image of the virtual machine; and if the obtained hash value is judged to be identical to the calculated original hash value”, Page 5 line 40-47 “Fig. 5, for the invention provides the structural representation of virtual machine image gatherer in a kind of cloud computing, described device comprises: receiving element 51, extraction unit 52, decryption unit 53, computing unit 54, judging unit 55 imports unit 56, wherein, described receiving element 51 is used for receiving the virtual machine image that imports; Described extraction unit 52 is for the data signature that extracts described virtual machine image; Described decryption unit 53 is used for described data signature is decrypted, and obtains the cryptographic hash of described virtual machine image; Computing unit 54 is for the original cryptographic hash of calculating described virtual machine image; Judging unit 55 is used for judging whether the described cryptographic hash that obtains is identical with the original cryptographic hash of calculating; Import unit 56, be used for judged result at judging unit when identical, allow described virtual machine image to import.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin in view of Minami and Sell teaches to incorporate the teaching of Niu to utilize the above feature, with the motivation of ensuring the safety in importing mirror image of the virtual machine, as recognized by (Niu Abstract).

Regarding claim 11 (Original), Jin in view of Minami, Sell and Niu teaches apparatus as claimed in claim 10, wherein said export command [for said metadata and said import command for said metadata are] issued by a software process (Jin discloses the aforementioned limitations and further discloses using H-SVM operations for pages swapping, e.g. import/export and the maintenance of the hash/metadata and part of the data structure, which is performed by means of software process, Page 8 Col. 2 line 56-58 “We use SMM to execute H-SVM operations by using a custom SMI handler”). 
Jin does not disclose the below limitations.
Sell discloses the export of metadata by a software process as disclosed in claim 9, utilizing a firmware. Rationale and motivation apply.
Jin and Sell does not explicitly describe importing metadata by software.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jin in view of Minami and Sell teaches to incorporate the teaching of Niu to utilize the above feature, with the motivation of ensuring the safety in importing mirror image of the virtual machine, as recognized by (Niu Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamato (US 20170031605 A1) discloses that when prioritized job requests to use drives during the operation of export processing or a recall processing, the export processing unit or the recall processing unit may suspend its processing and to resume the processing from the point of the suspension when the drives are released.
Hasegawa (US 20180260133 A1) discloses commands with the different priorities, e.g. recall has higher priority than write (export).
Inai (US 20130242712 A1) discloses the access control unit suspends one or two processes corresponding to pieces of command information, which have lower priority than an export parallel process and subsequently, when a tape drive becomes available and when the priority of suspended process becomes the highest among processes corresponding to the pieces of command information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/           Examiner, Art Unit 2497